Third District Court of Appeal
                               State of Florida

                           Opinion filed June 22, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2216
                         Lower Tribunal No. 12-13712
                             ________________


                                 Jean Pierre,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Migna Sanchez-
Llorens, Judge.

      Law Offices of Andrew Rier, and Daniel Tibbitt, for appellant.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and SHEPHERD and LOGUE, JJ.

      SHEPHERD, J.
      Jean Pierre appeals from an order revoking his probation and resentencing.

We conclude the trial court did not abuse its discretion in determining Pierre

violated the terms of his probation.         Accordingly, we affirm the order of

revocation, but remand for correction of the order to exclude the violation for

failure to pay costs. As the State concedes, the trial court found the State did not

prove this violation.

      Affirmed and remanded for correction of revocation order.




                                         2